DETAILED ACTION
 	Claims 1-17 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "capable of" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Clarification is required. For purposes of examination, the limitations are assumed to be included and will be examined.
Dependent claims 2-17 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 1-5, 8-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bajaj et al (US 20150120373 A1).
As per claim 1, Bajaj et al disclose a supply chain platform for providing diagnostics related to a supply chain comprising a plurality of supply chain nodes (i.e., Supply chain analytics module 304 may be configured to process incoming supply chain data and forward results to platform 307 for distribution to other modules and/or for further processing, ¶ 0072), comprising: 
a plurality of data inputs capable of receiving primary hardware and software data from at least one second supply chain accessible over a computer network, and capable of receiving diagnostic data regarding at least one of the plurality of supply chain nodes, upon indication by at least one processor (i.e., Data inputs for the one of more modules, also referred to in the pertinent art as "data hooks" for "apps," may be associated with the platform 307, and thus may obtain data that is made available 
a plurality of rules stored in at least one memory element associated with the at least one processor and capable of performing comparative operations on the primary hardware data, the software data, and the diagnostic data to produce secondary data upon direction from the at least one processor (i.e., The disclosure thus provides a SCM operating platform 307 suitable for receiving base data from the supply chain, and from third party networked sources, and applying thereto a plurality of rules, algorithms and processes to produce secondary data, ¶ 0077); and 
a plurality of data outputs capable of: providing to a user interface of the secondary data comprised of at least a comparative optimization of the at least one of the plurality of supply chain nodes based on the comparative application of at least ones of the plurality of rules (i.e., The data may be provided in the form of network optimization data 321, supply chain analytics data 322, ¶ 0075. This secondary data may be made available within the platform, and/or may be made available to one or more apps, to provide indications to the user based on the applied rules, algorithms and processes, ¶ 0077); and
providing the secondary data to a user via the user interface (i.e., Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user, ¶ 0072).

As per claim 3, Bajaj et al disclose the secondary data relates to all of the plurality of nodes in the supply chain (i.e., The complexity of the visualization may be simplified by quickly focusing the node tree to a defined number of nodes. As the nodes and underlying metadata are linked, the selection of one or more nodes may automatically instruct the system to present only the nodes/layers associated with a selected node. This in turn permits focused attention on the nodes that are most relevant, ¶ 0126).
As per claim 4, Bajaj et al disclose the secondary data relates to ones of the plurality of supply chain nodes other than a node of the user (i.e., The complexity of the visualization may be simplified by quickly focusing the node tree to a defined number of nodes. As the nodes and underlying metadata are linked, the selection of one or more nodes may automatically instruct the system to present only the nodes/layers associated with a selected node. This in turn permits focused attention on the nodes that are most relevant, ¶ 0126).
As per claim 5, Bajaj et al disclose the secondary data is provided to the user interface as a software as a service (i.e., Primary node 101 may further be 
As per claim 8, Bajaj et al disclose the diagnostics comprise a primary comparison to a successful second supply chain (i.e., a total RiSC score may be based on a 1-5 scale, with 1 representing the least risk and 5 representing the most risk. The weights may be applied to stress attributes that may be more important than others in calculating supply chain risk. Next, scores for each assembly for a customer are added up and then divided by the number of assemblies to determine a RiSC score for the customer, ¶ 0105).
As per claim 9, Bajaj et al disclose the primary comparison diagnoses the flaws or inadequacies of the nodes of the supply chain (i.e., an assembly or product determined to carry a high risk would be highlighted as a red node, indicating it is an area of concern meriting a corrective action, ¶ 0128).
As per claim 10, Bajaj et al disclose the flaws comprise likelihood of failure (i.e., an assembly or product determined to carry a high risk would be highlighted as a red node, indicating it is an area of concern meriting a corrective action, ¶ 0128).
As per claim 11, Bajaj et al disclose the secondary data provides for collaboration across ones of the plurality of nodes (i.e., The complexity of the visualization may be simplified by quickly focusing the node tree to a defined number of nodes. As the nodes and underlying metadata are linked, the selection of one or more nodes may automatically instruct the system to present only the nodes/layers associated with a 
As per claim 12, Bajaj et al disclose the secondary data comprises an action trigger for corrective action in the supply chain (i.e., an assembly or product determined to carry a high risk would be highlighted as a red node, indicating it is an area of concern meriting a corrective action, ¶ 0128).
As per claim 13, Bajaj et al disclose the diagnostic data relates solely to automated aspects of the supply chain (i.e., By automating the AMP process, a system may quickly and efficiently identify opportunities. In FIG. 6, an exemplary block diagram of an automatic AMP process is illustrated, where a supply chain dashboard and AMP scorecard for SCM data is generated by the system in 601 and forwarded to automated subscription 602, ¶ 0099).
As per claim 15, Bajaj et al disclose the diagnostics data relates to optimization of networking of the plurality of nodes (i.e., The data may be provided in the form of network optimization data 321, ¶ 0075).
As per claim 16, Bajaj et al disclose the user interface comprises a tree node hierarchy of the plurality of supply chain nodes (i.e., As shown in FIG. 15, each supply chain node is linked by a connection. These connections may be one-to-one, one-to-many and/or many-to-many. The visualization makes it possible to display every node in a given supply chain, ¶ 0125).
As per claim 17, Bajaj et al disclose each node in the tree node hierarchy includes one-to-one, one-to-many and many-to-many connections to other nodes in the tree node hierarchy (i.e., As shown in FIG. 15, each supply chain node is linked .

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al (US 20150120373 A1), in view of Roth et al (US 20130080823 A1).
As per claim 6, Bajaj et al does not disclose the software as a service is subject to a subscription fee.
Roth et al disclose a billing model for the subscription service can include an ongoing charge for the subscription service plus a usage fee depending on the usage of the resources to provide disaster recovery for media operations. Other billing arrangements are possible (¶ 0045).

As per claim 7, Bajaj et al does not disclose the software as a service is subject to administrative limitations.
Roth et al disclose the rules 112 can include a set of business rules that can vary depending on the terms of a subscription service for each subscribing media system 106. The rules 112 can be programmed (e.g., via a user interface--not shown) to control parameters for content intake including the duration (e.g., an amount of hours) of content that is stored in a given storage resource 103 allocated to the subscribing media system 106 (¶ 0041).
Bajaj et al and Roth et al are concerned with effective supply chain management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the software as a service is subject to administrative limitations in Bajaj et al, as seen in Roth et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and .

 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al (US 20150120373 A1), in view of Martinez Corria et al (US 20160170974 A1).
As per claim 14, Bajaj et al does not disclose the diagnostics data relates to optimization of computing resources.
Martinez Corria et al disclose FIG. 3 shows a conceptual block diagram of TSC 10 with TSC operational management system 20 and TSC analytics tool 22, with additional detail on machine resources 30 that TM component 2, MT component 3, and PE component 4 of TSC 10 may include and make use of. Machine resources 30 may include computing systems, computing devices, data stores, and computer program products accessible by and executed by computing systems and devices (¶ 0052).
Bajaj et al and Martinez Corria et al are concerned with effective supply chain management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the diagnostics data relates to optimization of computing resources in Bajaj et al, as seen in Martinez Corria et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses supply chain management.
-Speyerer, Jochen et al (Managing Supply Networks: Symptom Recognition and Diagnostic Analysis with Web Services) disclose a computerized symptom-to-therapy cycle starting with recognizing performance deviations all the way to diagnosing the underlying root causes and supplying management with possible reaction measures to steer clear of the problem.
-Arief Adhitya et al (A model-based rescheduling framework for managing abnormal supply chain events) disclose a model-based framework for rescheduling operations in the face of supply chain disruptions.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        April 10, 2021